Mr. Chief Justice Shepard
delivered the opinion of the Court:
William P. Cooper, appellant, applied for a patent for an invention relating to the pivotal mounting of the tracker box of a piano player, so that it may be swung to operative position in front of the key board, or to inoperative position beneath the key board, where it will be out of the way of a performer playing the piano manually. The application contained thirty-two claims. Claims 1 to 4 inclusive are directed to the particular structure of the connections for the control mechanism, and were allowed. The remaining claims are general in their nature; some of them being substantial duplicates of each other. They were rejected on references to Kuster’s patent, June 6, 1905, and to Votey’s patent, June 19, 1906. It is not neces■sary to set out the claims. They are recited in the Patent Office decisions. Those decisions are so convincing that wo content ourselves with a reference to them.
The decision is affirmed. The clerk will certify this decision to the Commissioner of Patents. A ffirmed.